Dissenting Opinion by
Mr. Justice Roberts:
I must dissent from the' majority’s unreasonably strained and narrow construction of the term “any person aggrieved” as contained in the Milk Control Law, Act of April 28, 1937, P. L. 417, 31 P.S. §700j-901 to preclude the standing of Louden Hill Farm to appeal the action of the Milk Control Commission.
Louden Hill has a direct interest in any regulation of the Milk Control- -Commission' Which prescribes the price at which it may sell its milk Surely such interest is immediate, pecuniary -and substantial. I fear that the majority has - confused the question" of the soundness of Louden Hill’s position on the merits with the question of its standing to litigate the issue. While I express no opinion on the merits of its position,' I *553must conclude that Louden Hill fits squarely within the intent and language of the Act and, therefore, has standing to appeal.
Mr. Chief Justice Bell and Mr. Justice Jones join in this dissenting opinion.